Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is a Non-Final Office Action rejection on the merits. Claims
1-20 are currently pending and have been addressed below.

Allowable Subject Matter
3.	Claim 5–7, 12–14 and 19–20 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim. Claims 5, 12 and 19 recite obtaining training data, extracting one or more features from the training data, and then passing the one or more features and the labels to the machine-learning algorithm, the machine-learning algorithm designed to cause a machine to train weights of the dunning model based on the training data, When these additional elements are considered individually and as an ordered combination, the claim as a whole has additional element that are not an abstract idea, and do provide more than a general link to a technological environment. Therefore, claims 5, 12 and 19 which depends on claim 1, 8 and 15, respectively, and its dependent claims 6-7, 13-14 and 20, respectively, are 35 U.S.C. § 101 eligible. 

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-4, 8-11, 15-18, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
6.	In the instant case, claims 1-4 are directed to a process (i.e., method), claims 8-11 are directed to a machine (i.e., system) and claims 15-18 are directed to a product (i.e. non-transitory machine-readable medium). Therefore, these claims fall within the four statutory categories of invention. Thus, the eligibility analysis proceeds to Step 2A.1.
7.	The limitations of independent claim 1, representative of claims 8 and 15, have 
been denoted with letters by the Examiner for easy reference. The abstract idea recited in claim 1 are identified in bold below:
[A]	A method, for reprocessing a payment after a first failed payment attempt via an electronic payment processing system, the method comprising: 
[B]	obtaining information about one or more failed payment attempts via the electronic payment processing system; 
[C]	extracting one or more features from the information about the one or more failed payment attempts; 
[D]	for each of a plurality of potential candidate retry time points, feeding the one or more features and the potential candidate retry time point into a dunning model, the dunning model trained via a machine-learning algorithm to produce a dunning score indicative of a likelihood that a retry attempt at an input retry time point will result in a successful payment processing; 
[E]	using the dunning scores for the plurality of potential candidate retry time points to select a desired retry time point; and 
[F]	causing the electronic payment processing system to attempt to reprocess a payment associated with one of the failed payment attempts at a time matching the desired retry time point.
Limitations B through F under the broadest reasonable interpretation covers steps or functions of certain methods of organizing human activity, this is a form of commercial interactions (e.g., obtaining, extracting, to produce, using, causing, matching, etc.,). For example, the disclosure establishes a system for obtaining and extracting transaction data from a failed transaction and use the data to decide when a retry for the payment will occur. Accordingly, the claims recite an abstract idea in the form of commercial and legal interactions activities (See pages 7, 10, Alice Corporation Pty. Ltd. V. CLS Bank International, et al., U.S. Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Additionally, in limitation D and E “for each of a plurality of potential candidate retry time points, feeding the one or more features and the potential candidate retry time point into a dunning model, the dunning model trained via a machine-learning algorithm to produce a dunning score indicative of a likelihood that a retry attempt at an input retry time point will result in a successful payment processing” and “using the dunning scores for the plurality of potential candidate retry time points to select a desired retry time point” is an abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. latric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016). 
	Therefore, claims 1, 8 and 15 recites one or more abstract idea and the analysis proceed to Step 2A.2
8. 	The judicial exception is not integrated into a practical application. In particular, claims 1, recites the additional elements in bold below:
[A]	A method, for reprocessing a payment after a first failed payment attempt
 via an electronic payment processing system, the method comprising: 
[B]	obtaining information about one or more failed payment attempts via the electronic payment processing system; 
[C]	extracting one or more features from the information about the one or more failed payment attempts; 
[D]	for each of a plurality of potential candidate retry time points, feeding the one or more features and the potential candidate retry time point into a dunning model, the dunning model trained via a machine-learning algorithm to produce a dunning score indicative of a likelihood that a retry attempt at an input retry time point will result in a successful payment processing; 
[E]	using the dunning scores for the plurality of potential candidate retry time points to select a desired retry time point; and 
[F]	causing the electronic payment processing system to attempt to reprocess a payment associated with one of the failed payment attempts at a time matching the desired retry time point.
[G]	A system for handling a first failed payment attempt in an electronic payment processing system, the system comprising: a network; one or more hardware processors; and a memory storing instructions that, when executed by at least one processor among the processors, cause the system to perform operations comprising, at least:
[H]	A non-transitory machine-readable medium comprising instructions which, when read by a machine, cause the machine to perform operations for handling a first failed payment attempt in an electronic payment processing system, the operations comprising:
The additional elements highlighted above are “ an electronic payment processing system”, “a network”, “one or more hardware processors”,  “a memory” and “a non-transitory machine-readable medium comprising instructions which, when read by a machine, cause the machine to perform operations for handling a first failed payment attempt in an electronic payment processing system, the operations comprising” are no more than a generic computer performing operations to automate the repayment process. When the additional elements are considered individually and as an ordered combination, the claim as a whole amounts to no more than or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because they do not recite any additional elements indicative of integration into a practical application. Rather, the claim as whole generally links the judicial exception to a technological environment defined by high level recitations of a computer and the Internet. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B.
The additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception because the outcome of the considerations at Step 2B will be the same when the considerations from Step 2A.2 are reevaluated. As discussed under Step 2A.2, the additional element(s) amount to no more than generally link the abstract idea to a technological environment through “instructions” performed by a generic computer. Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to “apply it” on a computer. This is not enough to provide an inventive concept. Therefore, claims 1, 8 and 15 are not patent eligible.
9.	The limitation of dependent claim 2 depends on claim 1 is directed to a process (i.e., method),  which is a representative of claims 9 and 16, further recites wherein the one or more failed payment attempts include at least two failed payment attempts and the features are extracted from information about all of the at least two failed payment attempts. This limitation merely elaborate on the nature of how many failed attempts is extracted for data to decide further retries of the payment. Under the broadest reasonable interpretation covers steps or functions that can be reasonably performed by a human, as this is a form of “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A as discussed above. There are no additional elements in claims 2, 9 and 16 for consideration under Steps 2A.2 or Step 2B beyond those discussed with respect to claims 1, 8 and 15 above, and therefore claims 2, 9 and 16 are ineligible.
10.	Dependent claims 3-4 which depends on claim 1 are directed to a process (i.e., method), which are a representative of claims 10-11 and 17-18, further recites wherein the using the dunning scores for the plurality of potential candidate retry time points to select the desired retry time point comprises: submitting the dunning scores for the plurality of potential candidate retry time points to an optimization function, the optimization function designed to identify a potential candidate retry time point having a maximum dunning score while minimizing a distance between the potential candidate retry time point and a predetermined time point selected based on a predetermined interval; wherein the predetermined time point is determined by calculating a time difference between a predetermined last retry time point and a time for the first failed payment attempt, dividing the time difference by a predetermined number of remaining retry attempts, the dividing producing the predetermined interval, and then adding the predetermined interval to the time for the first failed payment attempt. This submitting the dunning scores for the plurality of potential candidate retry time points to an optimization function and determining a predetermined time point of retry, by calculating a time difference between a predetermined last retry time point and a time for the first failed payment attempt, then dividing the time difference by a predetermined number of remaining retry attempts, is an abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. latric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016). There are no additional elements in claims 3-4 for consideration under Steps 2A.2 or Step 2B beyond those discussed with respect to claims 1, 8 and 15 above, and therefore claims 3-4, 10-11 and 17-18 are ineligible.
11.	In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.


Conclusion
12.	The prior art made of record and not relied upon:
1)	(US 10839394 B2) – Jia et al., Machine Learning System for Taking Control Actions - relates to machine learning-based control systems, and more particularly, to an integrated machine learning system for providing control actions.
2)	(US 20050075979 A1) – Leavitt et al., Adjustment Document E.g. Paper Document, Generating Method, Involves Comparing Payment Information and Invoice Information, And Generating Document When Payment Information Differs from Invoice Information – relates to systems and methods for management of exceptions such as adjustments taken by buyers with regard to invoices sent by a seller.
3)	(US 20190197550 A1) - Nitin Satyanarayan Sharma, Generic learning architecture for robust temporal and domain-based transfer learning - relates to fraud modeling, and more specifically to, generating robust computer models for detecting fraudulent electronic transactions.
4)	(US 20190392428 A1) – Raja Ashok Bolla, automatic Data Pull Requests using a Secure Communication Link between Online Resources – relates to automatic cross-platform data retrieval and secure data communications and more specifically to automatically executing data retrieval from an online service provider through a secure link established for the service provider in order to load the data to a single processing platform.
5)	(US 20140337188 A1) – Bennett et al., Electronic Invoicing and Payment – relates to a method that includes maintaining match data indicative of a correspondence between a past payment and a past invoice of a biller, the correspondence having previously been inferred from data associated with the past payment and data associated with the past invoice.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685